lN THE UN|TED STATES DlSTRlCT COURT
WESTERN DlSTRlCT OF ARKANSAS
FAYETTE'V|LLE DlVlSlON

UN|TED STATES OF AMER|CA PLA|NT|FF
V. CASE NC. 5:16-CR-50032-1

SANT|AGO SAL|NAS v _ DEFENDANT

OP|N|GN AND ORDER

On June 22, 2016, Defendant Santiago Salinas was charged by indictment with
conspiring to distribute methamphetamine, and with three separate counts of distributing
a mixture or substance containing more than fifty grams of methamphetamine See Doc.
10. He entered a guilty plea on August 15 of that same year to Count 4 of the lndictment,
which was one of the actual distribution counts. See Doc. 39-40, 42. This Court
sentenced him on January 12, 2017, to 151 months of imprisonment with 3 years of
supervised release to follow, along with a $100.00 special assessment and a $2,900.00
fine. See Doc. 78.

On February 14, 2019, l\/lr. Salinas filed a lVlotion Requesting Judicia| C|arification
(Doc. 85), in which he raises issues regarding the statutory maximum sentence described
in his P|ea Agreement, as well as the calculation of his criminal history score in his
Presentence investigation Report (“PSR”). With respect to the former set of issues, lVlr.
Salinas argues that his 151-month sentence is inconsistent with “a 60 month cap" that he
contends was set forth in his P|ea Agreement, and he asks that this Court “provide[] an
avenue for reliet"’ that would bring his sentence into alignment with that purported cap.

See id. at 1. But l\/lr. Salinas is simply incorrect about what his P|ea Agreement stated.

|n the “lVlaximum Penalties" section of his P|ea Agreement, i\/|r. Salinas acknowledged
that the count to which he was pleading guilty carried “a mandatory minimum term of
imprisonment for 5 years" and “a maximum term of imprisonment for 40 years." See Doc.
39, 11 12 (emphasis added). |n other words, he acknowledged that 60 months was the
least-not the most-amount of time to which this Court could sentence him to prison.
This acknowledgement was a correct statement of the |aw. See 21 U.S.C.
§ 841(b)(1)(B)(viii). And his sentence of 151 months was far below the 480-month
statutory cap that he acknowledged in his P|ea Agreement. See id.

The other issue raised in Mr. Salinas’s Motion concerns the PSR’s calculation of
his criminal history score. lV|r. Salinas states that he “received an enhancement in his
criminal history of six (6) points,” and asks this Court to explain how his criminal history
score was computed as well as “how past behavior was used in criminal history
computation.” See Doc. 85, p. 1. v

The Court has reviewed lV|r. Salinas’s PSR, and has discovered a typo that it
believes might have contributed to I\/ir. Salinas’s confusion on this matter. The PSR
assigned 3 criminal history points each for two prior convictions of distributing a controlled
substance, for a subtota| of 6 criminal history points. See Doc. 72, 1111 96-98. Then 2
more points were added because lVlr. Salinas was still under a 15-year suspended
sentence at the time he committed the instant offense, yielding a subtotal of 8 criminal
history points. See id. at 11 99. The PSR then states that “a criminal history score of eight
(8) establishes a criminal history category of Vl.” See id. at 11 100 (emphasis in original).

But in fact a criminal history score of 8 should establish a criminal history category of lV_

not V|. See U.S.S.G. Ch. 5, Pt. A. This is the typo, then: it appears the “|" and the “V”
were inadvertently reversed in paragraph 100 of the PSR.

Ordinarily this might be a significant error, because the criminal history category is
one of the two inputs used to calculate a defendants advisory guidelines range for
imprisonment (The other such input is the defendant’s offense |evel.) ln other words, if
a criminal history category of Vl were applied when category |V should have been applied
instead, then this would yield an advisory guidelines range that is more severe than what
is actually called for under the sentencing guidelines. lt is well established that “[a] failure
to properly calculate the advisory Guide|ines range is a significant procedural error,” and
if it is determined on appeal that such an error occurred and was not harmless, then the
case must be remanded for resentencing1 See United States v. Spikes, 543 F.3d 1021 , '
1023 (8th Cir. 2008).

However, in this case, the aforementioned typo did not result in an incorrect
calculation of Mr. Salinas’s advisory guidelines range. This is because in the very next
paragraph following the typo, as well as in paragraph 87, the PSR notes that |\/lr. Salinas
is a “career offender” under U.S.S.G.`§ 4B1.1. See Doc. 72, 1111 87, 101. He acquired
this status because two of his prior offenses, along with his instant offense, were
convictions for “a controlled substance offense." See U.S.S.G. § 4B1.1(a). And as the
PSR correctly observes, “[a] career offender’s criminal history category in every case is
V|,” regardless of what their underlying criminal history score is. See Doc. 72, 11 101
(emphasis in origina|); U.S.S.G. § 4B1.1(b). Thus, although paragraph 100 of the PSR

incorrectly identified Mr. Salinas’s preliminary criminal history category as Vl instead of

 

1 lVlr. Salinas did not pursue an appeal in this matter. See Doc. 84.

3

as iVl his final criminal history category was correctly identified as V|, and his advisory
guidelines range was correctly calculated on that basis.2

|T |S THEREFORE ORDERED that Defendant Santiago Salinas’s |\/iotion
Requesting Judicia| C|arification is GRANTED |N PART AND DEN|ED iN PART.
Specifica|ly, the |Vlotion is denied in all respects except that, pursuant to Fed. R. Crim. P.
36, the Probation Officer is D|RECTED to issue a corrected Presentence investigation
Report for iVir. Salinas, in which paragraph 100 is revised to read as follows: “The total
criminal history score is eight (8). According to the sentencing table in USSG Chapter 5,
Part A, a criminal history score of eight (Kestablishes a criminal history category of iV.”

lT lS SO ORDERED On this ""day Of Marc ,.2019.

rHY..BRo s
uNnED_TAT DBTchJuDeE

       
 

 

 

2 Even if Nir. Salinas’s advisory guidelines range had been incorrectly caiculated, Fed. R.
Crim. P. 35 only authorizes a district court to “correct a sentence that resulted from
arithmeticai, technica|, or other clear error” if the correction is done “[w]ithin 14 days after
sentencing.” l\/|r. Salinas filed the instant i\/iotion more than 2 years after his sentence
was imposed.

